Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.238 Filed 03/16/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHAD DIEDERICH,

      Plaintiff,                                    Case No. 19-cv-12799
                                                    Hon. Matthew F. Leitman
v.

HEIDI WASHINGTON,
JOHN CHRISTIANSEN,
NICHOLAS WHITE, IVAN SCOTT,
JASON PARSONS, TERRI FIGHTER,
VANCE COLTHORP and DAVID FENBY,

     Defendants.
__________________________________________________________________/

   ORDER (1) SUSTAINING IN PART AND OVERRULING IN PART
    DEFENDANTS’ OBJECTIONS (ECF NO. 30) TO REPORT AND
 RECOMMENDATION (ECF NO. 29) AND (2) GRANTING IN PART AND
    DENYING IN PART DEFENDANTS’ MOTION FOR PARTIAL
               SUMMARY JUDGMENT (ECF No. 22)

      In this action, pro se Plaintiff Chad Diederich, an inmate in the custody of the

Michigan Department of Corrections (the “MDOC”), brings claims under 42 U.S.C.

§ 1983 against several employees of the MDOC. (See Compl., ECF No. 1.) The

Defendants filed a motion for partial summary judgment based upon Diederich’s

alleged failure to exhaust his administrative remedies. (See Mot., ECF No. 22.) The

assigned Magistrate Judge then issued a report and recommendation in which he

recommended that the Court grant the motion in part and deny the motion in part

(the “R&R”). (See R&R, ECF No. 29.) The Defendants have now filed objections

                                         1
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.239 Filed 03/16/21 Page 2 of 14




to the R&R (the “Objections”). (See Objections, ECF No. 30.) For the reasons

explained below, the Objections are SUSTAINED IN PART and DENIED IN

PART.

                                           I

                                           A

      On September 25, 2019, Diederich, then incarcerated at the Central Michigan

Correction Facility (“STF”), filed this civil-rights action against the Defendants. (See

Compl., ECF No. 1.) In his Complaint, Diederich alleges that certain employees of

the MDOC violated his constitutional rights by (1) denying him paper and envelopes

that he needed in order to access the courts and file legal claims (the “Denial of

Access to Courts Claim”), (2) refusing to file his grievances (the “Refusal to File

Grievances Claim”), (3) retaliating against him for filing grievances and lawsuits by

transferring him, threatening to take away his job, and ultimately firing him (the

“Retaliation Claim”), and (4) refusing to provide him basic hygiene products (the

“Hygiene Claim”). (See id.) Diederich brought his action against the following

Defendants: MDOC Director Heidi Washington, STF Warden John Christiansen,

STF Deputy Warden David Fenby, Prison Counselor Nicholas White, Storekeeper

Vance Colthorp, Corrections Resident Representative Jason Parsons, and Resident

Unit Managers Terri Fighter Daniels (“Fighter”) and Ivan Scott. (See id.) Diederich




                                           2
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.240 Filed 03/16/21 Page 3 of 14




brought his claims against the Defendants in both their official capacities and their

individual capacities. (See id.)

                                          B

      On April 8, 2020, the Defendants moved for partial summary judgment. (See

Mot., ECF No. 22.) They argued that Diederich’s official capacity claims failed as

a matter of law because they were effectively claims against the State of Michigan

and because the State had immunity from those claims under the Eleventh

Amendment. (See id., PageID.105.) They also argued that some of Diederich’s

individual capacity claims failed because he had not exhausted his administrative

remedies against some of the Defendants before filing this action. (See id.,

PageID.101.) More specifically, they contended that Diederich had impermissibly

brought claims against some of the Defendants even though he had not named them

in corresponding grievances that he had filed through the MDOC’s grievance

process. (See id.) Stated another way, the Defendants insisted that Diederich could

only bring claims against those Defendants that he named in the corresponding

grievances that he had pursued through the MDOC’s administrative procedures.

      The following chart helps to illustrate the factual basis of Defendants’ failure-

to-exhaust defense as presented in their motion for partial summary judgment:




                                          3
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.241 Filed 03/16/21 Page 4 of 14




   Claim in Complaint            MDOC Employees             MDOC Employees named
                               Named as Defendants in            in Grievance
                                    the Claim                Corresponding to The
                                                                    Claim
 Denial of Access to Courts White, Scott, Christiansen,                  White
           Claim                and Washington               (See Grievance STF-0667,
                                                                     ECF No. 22-3,
                                                                     PageID.167.)
 Refusal to File Grievances    Parsons and Christiansen     It appears Diederich did not
           Claim                                              file a grievance regarding
                                                                       this issue.

       Hygiene Claim          Washington, Christiansen,       Diederich did not list any
                                 Scott, Fighter, and          MDOC employees in this
                                     Colthorp                        grievance.
                                                             (See Grievance STF-0524,
                                                                   ECF No. 22-3,
                                                                    PageID.126.)
     Retaliation Claim              Parsons, White,           Parsons and White (See
                                Christiansen, and Fenby      Grievance STF-0997, ECF
                                                               No. 22-3, PageID.153.)


      On July 11, 2020, Diederich filed a response in opposition to the Defendants’

motion for partial summary judgment. (See Pla.’s Resp., ECF No. 26.) In his

response, Diederich cited – but did not substantially discuss or analyze – the United

States Court of Appeals for the Sixth Circuit’s decision in Reed-Bey v. Pramstaller,

603 F.3d 322 (6th Cir. 2010). (See id., PageID.196.) In Reed-Bey, a Michigan

inmate filed a grievance complaining about inadequate medical care, but he did not

identify a single specific MDOC employee in that grievance.            The MDOC

nonetheless addressed the merits of the grievance – and denied relief – at all three


                                         4
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.242 Filed 03/16/21 Page 5 of 14




levels of its administrative grievance process. The inmate later filed a civil action

against several MDOC employees based upon the lack of care described in his

grievance. The MDOC argued that the inmate’s claim failed as a matter of law

because he had failed to properly exhaust his administrative remedies. More

specifically, the MDOC argued that the inmate had failed to comply with the

MDOC’s rule that required inmates to identify in their grievances each and every

MDOC employee about whom the inmate was complaining. The Sixth Circuit

rejected the MDOC’s argument. It held that where prison officials choose to address

an inmate’s grievance on the merits even though it does not meet the MDOC’s

procedural requirements, those officials may not argue that the inmate failed to

exhaust his administrative remedies. Applying that rule, the Sixth Circuit held that

because the MDOC had addressed the inmate’s grievance on its merits, the

defendants could not assert a failure-to-exhaust defense based upon the inmate’s

failure to identify MDOC employees in the grievance. Here, Diederich seemed to

be arguing that Reed-Bey prohibited the Defendants from raising a failure-to-exhaust

administrative remedies defense because the MDOC had addressed all of his

grievances on the merits.

      On August 4, 2020, the Defendants filed a reply brief in further support of

their motion for partial summary judgment. (See Defs.’ Reply, ECF No. 27.) In their

reply, the Defendants neither distinguished Reed-Bey nor even mentioned that case.


                                         5
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.243 Filed 03/16/21 Page 6 of 14




                                        C

      On December 4, 2020, the Magistrate Judge issued the R&R in which he

recommended that the Court grant in part and deny in part the Defendants’ motion

for summary judgment. (See R&R, ECF No. 29.) First, the Magistrate Judge

recommended that the Court grant summary judgment on Diederich’s official

capacity claims. (See id., PageID.227.) He agreed with the Defendants that they had

Eleventh Amendment immunity from those claims. (See id., PageID.226.)

      Second, the Magistrate Judge recommended that the Court grant summary

judgment in favor of Defendants Parsons and Christiansen on the Refusal to File

Grievances Claim (the only Defendants named in that claim). (See id., PageID.225-

226.) The Magistrate Judge explained that Diederich had failed to exhaust his

administrative remedies with respect to the Refusal to File Grievances Claim

because he did not file any grievance concerning the subject matter of that claim.

(See id.) Accordingly, the Magistrate Judge concluded that the Refusal to File

Grievances Claim failed as a matter of law.

      Third, the Magistrate Judge recommended that the Court deny summary

judgment to Defendants White, Washington, Scott, and Christiansen on the Denial

of Access to Courts Claim (the only Defendants named in that claim). (See id.,

PageID.218-220, 224-225.) The Magistrate Judge concluded that Defendant White

was not entitled to summary judgment on the Denial of Access to Courts Claim


                                        6
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.244 Filed 03/16/21 Page 7 of 14




because, as Defendants conceded, Diederich exhausted his administrative remedies

against White with respect to this claim by naming White in his grievance related to

the claim. (See id., PageID.220.) The Magistrate Judge then recommended denying

summary judgment in favor of Defendants Washington, Scott, and Christiansen.

The Magistrate Judge acknowledged their argument that Diederich had failed to

exhaust the claim against them because he had not named them in his grievance

concerning the subject matter of the claim. But the Magistrate Judge explained that

he could not yet determine whether Reed-Bey barred Washington, Scott, and

Christiansen from raising a failure-to-exhaust defense because the parties’ briefing

was inadequate. (See id., PageID.222-225.)

      Fourth, the Magistrate Judge recommended denying summary judgment in

favor of Defendants Parsons, White, Christiansen, and Fenby on the Retaliation

Claim (the only Defendants named in that claim). (See id., PageID.220, 224-225.)

The Magistrate Judge concluded that Defendants Parsons and White were not

entitled to summary judgment because Defendants conceded that the claim was

exhausted as against them. (See id., PageID.220.) The Magistrate Judge also

recommended that the Court deny summary judgment in favor of Defendants

Christiansen and Fenby. Although Diederich did not name these Defendants in his

grievance concerning the subject matter of the Retaliation Claim, the Magistrate

Judge explained that he could not yet determine whether Reed-Bey barred the


                                         7
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.245 Filed 03/16/21 Page 8 of 14




Defendants from raising a failure-to-exhaust defense because the parties’ briefing

was inadequate. (See id., PageID.222-225.)

      Finally, the Magistrate Judge recommended denying summary judgment in

favor of Defendants Washington, Christiansen, Scott, Fighter, and Colthorp on the

Hygiene Claim (the only Defendants named in that claim). (See id., PageID.221,

224-225.) Although Diederich did not name these Defendants in his grievance

concerning the subject matter of the Hygiene Claim, the Magistrate Judge explained

that he could not yet determine whether Reed-Bey would bar the Defendants from

raising a failure-to-exhaust defense because the parties’ briefing was inadequate.

(See id., PageID.222-225.)

                                         D

      Defendants filed their Objections to the R&R on December 15, 2020. (See

Objections, ECF No. 30.) The Objections focus solely on the Magistrate Judge’s

conclusion that Reed-Bey may potentially bar some of the Defendants from raising

a failure-to-exhaust defense to some of Diederich’s claims. Defendants contend that

Reed-Bey is distinguishable and does not control here. Defendants argue that the

grievances filed in Reed-Bey were patently deficient because, in contravention of the

MDOC’s rules, the grievances did not identify a single MDOC employee as an

alleged wrongdoer. Defendants say that Reed-Bey bars a defendant from asserting

a failure-to-exhaust defense only where the MDOC considers the merits of a


                                         8
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.246 Filed 03/16/21 Page 9 of 14




grievance that fails to name a single MDOC employee. And they insist that Reed-

Bey does not apply here because Diederich did name at least one MDOC employee

in each of his grievances.

      In support of their argument, the Defendants rely upon the Sixth Circuit’s

decision in Brown v. McCullick, 2019 WL 5436159 (6th Cir. Apr. 23, 2019). In

Brown, an inmate identified some MDOC employees in a grievance, and he later

brought claims under Section 1983 in federal court against the employees that he

named in the grievance and others that he had not named. The employees that he

had not named moved for summary judgment on the ground that the inmate had

failed to exhaust his administrative remedies against them. The inmate countered

that under Reed-Bey, those employees could not assert a failure-to-exhaust defense

because the MDOC had addressed his grievance on the merits. The Sixth Circuit

concluded that Reed-Bey did not apply under the inmate’s circumstances and that

the inmate had failed to exhaust his claims against the employees that he had not

named in his grievance:

             Brown’s argument that this grievance was being decided
             on the merits is significant because in Reed-Bey v.
             Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010), we held
             that “[w]hen prison officials decline to enforce their own
             procedural requirements,” such as the requirement to
             identify the names of those involved in the issue being
             grieved, and instead “opt to consider otherwise-defaulted
             claims on the merits, so as a general rule will we.”
             However, Reed-Bey does not stretch to meet the facts of
             this case.
                                         9
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.247 Filed 03/16/21 Page 10 of 14




            In Reed-Bey, the inmate failed to name a single individual
            in his grievance, and it would have thus been clear to
            prison officials when they addressed the merits of the
            grievance that they were waiving their own procedural
            requirement to include the names of those involved in the
            grievance. See id. at 324. But here, Brown listed two
            people at step I of the grievance, Bierstetel and Havelka.
            Accordingly, prison officials would naturally assume that
            Brown complied with the requirement to name those
            involved, and defendants cannot be said to have waived
            the exhaustion defense when they had no way of knowing
            that they would be the subject of a later
            lawsuit. See Luther v. White, No. 5:17-CV-138-TBR,
            2019 WL 511795, at *8 (W.D. Ky. Feb. 8, 2019)
            (declining to apply Reed-Bey where inmate named a
            specific individual in grievance but not later defendants to
            the lawsuit).

            Additionally, Brown’s argument that he named some of
            the defendants at step III of the grievance process likewise
            fails because for Reed-Bey to apply, Brown would have
            had to receive a response on the merits as to the defendants
            at each step of the grievance process. Lee v. Willey, 789
            F.3d 673, 681 (6th Cir. 2015); Cook v. Caruso, 531 F.
            App’x 554, 563 (6th Cir. 2013). He did not. In addition to
            Brown’s not mentioning the defendants at steps I or II of
            the grievance process, the step III grievance response did
            not mention any of the defendants. Accordingly, because
            Brown failed to name Rivard, McCullick, Parsons, and
            Williams at step I of this grievance, he failed to exhaust
            his claims against them. See Sullivan v. Kasajaru, 316 F.
            App’x 469, 470 (6th Cir. 2009).

Brown, 2019 WL 5436159, at *3.

      The Defendants argue in the Objections that because Reed-Bey does not apply

here, the Court should grant summary judgment in favor of Defendants Washington,


                                        10
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.248 Filed 03/16/21 Page 11 of 14




Scott, and Christiansen on the Denial of Access to Court Claim, in favor of

Defendants Christiansen and Fenby on the Retaliation Claim, and in favor of

Defendants Washington, Christiansen, Scott, Fighter, and Colthorp on the Hygiene

Claim. (See Objections, ECF No. 30.)

      Diederich has not filed a response to the Defendants’ Objections. Nor has he

filed an objection to the portions of the R&R in which the Magistrate Judge

recommended granting Defendants’ summary judgment.

                                         II

                                         A

      When a party objects to a portion of a Magistrate Judge’s R&R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); see also Lyons v. Comm’r

of Soc. Sec., 351 F.Supp.2d 659, 661 (E.D. Mich. 2004). The Court has no duty to

conduct an independent review of the portions of the R&R to which a party has not

objected. See Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to

file objections to an R&R waives any further right to appeal. See Howard v. Sec’y

of Health and Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n

of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

                                         B

      The Defendants’ Objections have merit in part. The Defendants are correct

that Reed-Bey does not bar an MDOC employee from asserting a failure-to-exhaust


                                        11
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.249 Filed 03/16/21 Page 12 of 14




defense where a plaintiff-inmate has named other MDOC employees in a grievance

and where the MDOC has considered the grievance on the merits. See Brown, supra.

Thus, as Defendants contend, Reed-Bey does not prevent Defendants Washington,

Scott, and Christiansen from asserting a failure-to-exhaust defense to the Denial of

Access to Courts Claim because Diederich named other MDOC employees in his

grievance concerning that claim. Likewise, Defendants are correct that Reed-Bey

does not prevent Defendants Christiansen and Fenby from raising a failure-to-

exhaust defense to the Retaliation Claim because Diederich named other MDOC

employees in his grievance concerning that claim. Since Reed-Bey does not preclude

these Defendants from asserting their failure-to-exhaust defense to these claims, and

since Diederich offered no other argument as to why the defense failed, these

Defendants are entitled to summary judgment on those claims. The Court will

therefore SUSTAIN Defendants’ Objections with respect to the Denial of Access to

Courts Claim and the Retaliation Claim.

      However, Reed-Bey may prevent Defendants Washington, Christiansen,

Scott, Fighter, and Colthorp from raising a failure-to-exhaust defense to the Hygiene

Claim.   As in Reed-Bey, it appears that the MDOC considered the merits of

Diederich’s grievance concerning the Hygiene Claim even though the grievance did

not identify any MDOC employees (as required by MDOC policies and procedures).

(See ECF No. 22-3, PageID.113.) Accordingly, the Court cannot conclude as a


                                          12
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.250 Filed 03/16/21 Page 13 of 14




matter of law at this time that the Hygiene Claim fails as against Defendants

Washington, Christiansen, Scott, Fighter, and Colthorp based upon Diederich’s

alleged failure-to-exhaust his administrative remedies.     The Court therefore

OVERRULES Defendants’ Objection with respect to the Hygiene Claim.

                                       III

      For the reasons explained above, Defendants’ Objections (ECF No. 29) are

SUSTAINED IN PART AND OVERRULED IN PART. Defendants’ motion for

partial summary judgment (ECF No. 22) is GRANTED IN PART and DENIED

IN PART.

      With respect to the following claims against the following Defendants, the

motion is GRANTED:

          Diederich’s official capacity claims against all Defendants;

          The Refusal to File Grievances Claim against Defendants Parsons and

            Christiansen;

          The Denial of Access to Court Claim against Defendants Washington,

            Scott, and Christiansen; and

          The Retaliation Claim against Defendants Christiansen and Fenby.

      With respect to the following claims against the following Defendants, the

motion is DENIED:

          The Denial of Access to Courts Claim against Defendant White;

                                       13
Case 4:19-cv-12799-MFL-CI ECF No. 31, PageID.251 Filed 03/16/21 Page 14 of 14




          The Retaliation Claim against Defendants Parsons and White; and

          The Hygiene Claim against Defendants Washington, Christiansen,

            Scott, Fighter, and Colthorp.

      Thus, in summary, the following claim remain alive in this action:

          The Denial of Access to Courts Claim against Defendant White;

          The Retaliation Claim against Defendants Parsons and White; and

          The Hygiene Claim against Defendants Washington, Christiansen,

            Scott, Fighter, and Colthorp.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: March 16, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 16, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        14
